Exhibit 10.12(a)

SECOND AMENDMENT TO THE

PEOPLE’S UNITED BANK NONQUALIFIED SAVINGS AND RETIREMENT PLAN

WHEREAS, People’s United Bank, a federally chartered savings bank (the “Bank”),
maintains the People’s United Bank Nonqualified Savings and Retirement Plan for
a select group of management or highly compensated employees who meet certain
qualifications (the “Plan”); and

WHEREAS, the Bank has determined to amend the Plan to conform to amendments to
the People’s United Bank Employees’ Retirement Plan, which plan will no longer
recognize a member’s “credited service” performed after December 31, 2011 (with
limited exception for vesting and early retirement eligibility) or changes to
his “final average pay” after that date; and

WHEREAS, the Bank has determined to amend the Plan to conform to amendments to
the People’s United Bank 401(k) Employee Savings Plan, which amendments to that
plan (i) expanded eligibility for “employer retirement contributions” to
include, for Plan years on and after January 1, 2012, employees whose initial
hire dates occurred before August 14, 2006, and (ii) eliminated for Plan Years
on and after January 1, 2012, a provision for discretionary matching
contributions; and

WHEREAS, the Bank, by action of the Human Resources Committee has reserved the
right to make amendments from time to time to the Plan pursuant to Article XIII
thereof; and

WHEREAS, the undersigned officer has been duly authorized to execute such
amendments.

NOW, THEREFORE, the Bank hereby amends the Plan as follows, effective January 1,
2012, except as otherwise provided herein:

 

  1. Section 2.18 of the Plan, defining “Enhanced Benefit Contribution” is
amended to add the following at the end thereof, effective for Plan Years
beginning on or after January 1, 2012:

“No Enhanced Benefit Contribution shall be made for any Plan Year beginning
after December 31, 2011.”

 

  2. Section 2.21 of the Plan defining “401(k) Maximum Discretionary Employer
Contribution” is amended to add the following, at the end thereof effective for
Plan Years beginning on or after January 1, 2012:

“Notwithstanding the foregoing, no Discretionary Employer Contribution shall be
made to the Plan for any Plan Year beginning on or after January 1, 2012.”

 

  3. Section 3.4 of the Plan is amended to read as follows, effective for Plan
Years beginning on or after January 1, 2012:

“(a) On or after August 14, 2006, an employee of the Bank with a salary grade
equal to or higher than the Minimum Salary Grade who is not entitled after
August 13, 2006 to accrue credited service under the Retirement Plan shall
become a Participant with respect to, or, if the employee is already a
Participant in the Plan, shall become eligible to receive, Restoration Benefit
Contributions in accordance with Section 4.6.



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, for the period beginning August 14, 2006 through
December 31, 2011 the terms of subsection (a) of this Section 3.4 are to be
interpreted so that a Participant who is eligible to accrue a benefit under the
Retirement Plan and who continues to accrue credited service thereunder will not
be eligible to receive Restoration Benefit Contributions under this Plan.

(c) For Plan Years beginning on and after January 1, 2012, upon the cessation of
benefit accruals under the People’s United Bank Employees’ Retirement Plan, the
terms of subsection (a) of this Section 3.4 apply to all employees of the Bank
who have a salary grade equal to or higher than the Minimum Salary Grade
(whether hired before, on or after August 14, 2006).”

 

  4. Section 3.5 of the Plan is amended to add the following at the end thereof
effective for Plan Years beginning on or after January 1, 2012:

“Effective for Plan Years beginning on or after January 1, 2012, Enhanced
Benefit Contributions will no longer be made to the Plan.”

 

  5. Section 4.5(a) of the Plan is deleted in its entirety and the following is
substituted effective for Plan Years beginning on or after January 1, 2012:

“(a) As soon as practicable at or after the end of each Plan Year the Bank shall
determine for such Plan Year for each Participant his Election Match
Compensation and his 401(k) Maximum Basic Employer Contribution. In the case of
a Participant whose employment terminates prior to the end of a Plan Year, the
Bank shall determine the Election Match Compensation and the 401(k) Maximum
Basic Employer Contribution for such Participant for that portion of the Plan
Year during which the Participant was employed, as soon as practicable at or
after the date the Participant’s employment was terminated.”

 

  6. Section 4.5(b) is amended by deleting therefrom the portion of the sentence
that begins with the phrase “the lesser of” and substituting therefor the
following:

“the sum of (A) the lesser of (x) 4% of such Participant’s Basic Election Match
Compensation or (y) such Participant’s Participant contributions pursuant to
this Article IV for such Plan Year with respect to his Basic Election Match
Compensation, plus (B) the lesser of (x) 4% of such Participant’s STIP Election
Match Compensation or (y) such Participant’s Participant Contributions pursuant
to this Article IV for such Plan Year with respect to his STIP Election Match
Compensation; provided, however, that such matching contribution shall not be
less than zero. For purposes of this subsection (b), the term “Basic Election
Match Compensation” means the Participant’s Election Match Compensation for the
Plan Year excluding any STIP bonus actually received during such year; and the
term “STIP Election Match Compensation” means the Participant’s Election Match
Compensation excluding his Basic Election Match Compensation.”

 

2



--------------------------------------------------------------------------------

  7. Section 4.5(c) of the Plan is amended to add the following at the end
thereof effective for Plan Years beginning on or after January 1, 2012:

“Notwithstanding the foregoing, no Discretionary Matching Employer Contribution
shall be made to the Plan for any Plan Year beginning on or after January 1,
2012.”

 

  8. Section 4.7(a) of the Plan is deleted in its entirety and the following is
substituted therefor effective December 31, 2011:

“(a) On and after August 14, 2006, through the Plan Year ended December 31,
2011, the Bank shall credit Enhanced Benefit Contributions to the Deferral
Account of each employee of the Bank with a salary grade equal to or higher than
the Minimum Salary Grade who (i) was hired by the Bank after August 13, 2006, or
(ii) first attained a salary grade equal to or higher than the Minimum Salary
Grade after March 1, 2008, provided, in both cases, the employee was actively
employed by the Bank at the end of the applicable Plan Year. In order to be
eligible to begin receiving Enhanced Benefit Contributions, the Participant must
have completed one “Year of Employer Retirement Contribution Eligibility
Service” as defined under the 401(k) Plan and only Election Match Compensation
received the first day of the month after satisfaction of the service
requirement was considered for that Plan Year. No Enhanced Benefit Contributions
will be made for Plan Years beginning January 1, 2012, and after.”

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Committee and the Bank, acting by its duly authorized
officer, hereby executes this amendment to be effective as herein provided.

 

PEOPLE’S UNITED BANK By:  

/s/ Robert. E. Trautmann

 

Robert. E. Trautmann

Senior Executive Vice President and General Counsel

Date:  

12/23/11